DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both lid bottom surface (Fig.12) and base lower surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show outside diameter of the orifice stopper  as described in the claim 1.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 18 objected to because of the following informalities:  
Claim 18 recites “were the orifice ridge” should read “where the orifice ridge”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 introduces all the structures of the claimed invention using the article “The”. Hence, there is insufficient antecedent basis for these limitations in the claim. Due to the similarities 
Claim 10 introduces all the structures of the claimed invention using the article “The”. Hence, there is insufficient antecedent basis for these limitations in the claim.
Claim 1, 11, and 18 recites the limitation " inside diameter of the orifice ridge" in line 18.  There is insufficient antecedent basis for this limitation in the claim. All the dependent claims inherit the same issue. 
Claim 1, 11, and 18 is led to be indefinite because it is unclear where the outer diameter of the stopper is. For the purpose of examination, this portion of the claim will be interpreted in light of paragraph 39. Hence, it will be interpreted under the following assumption “where the outside diameter of the orifice ridge is approximately the same size as the inside diameter of the orifice stopper.” Further clarification and correction is required. All the dependent claims inherit the same issue. 
Claim 9 is led to be indefinite because it is unclear if “a projection” is a positively recited structure or not. The claim will be interpreted as the latter, however further clarification and correction are required.
Claim 20 recites the limitation " the outer portion circumference and the inner portion circumference" in line 4, and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dziersk (20120080450).
Regarding claim 1, Dziersk discloses, A cap (See annotated fig. below) , consisting of a base (7) , a lid (8) , and a hinge (9) , where the hinge connects the base and the lid (Para 38, Fig. 2) , and where the hinge (9) allows the lid (8)  to vertically rotate away from the base (Fig.2,3) , where the base additionally comprises an orifice (5), and has a base lower surface (See annotated fig. below) and a base upper surface (See annotated fig. below), where the base lower surface has a base lower diameter (See annotated fig. below), and where the base upper surface has a base upper diameter (See annotated fig. below), where the base lower surface additionally comprises one or more threads (Fig.4) , where the one or more threads extend around the orifice (Fig.4) , where the lid additionally comprises a lid top surface (The opposite side of bottom surface of the lid as annotated below) , a lid bottom surface (See annotated fig. below) , a lid bottom diameter (See annotated fig. below) , a lid top diameter (See annotated fig. below), a flange (See annotated fig. below)  and a cap ring (See annotated fig. below) , where the lid bottom diameter is smaller than the lid top diameter (Fig.4) , and where the flange is an angled section of the lid that has a flange lower diameter and a flange upper diameter (Fig.4) , where the flange lower diameter is equal to the lid bottom diameter (Fig.4) , and where the flange upper diameter is equal to the lid top diameter (Fig.4) , where the base additionally comprises an orifice ridge outside diameter of the orifice ridge is approximately the same size as the inside diameter of the orifice stopper (Fig.4).
The limitation “when the lid is pressed down upon the base, the orifice stopper is removably retained within the orifice ridge, where a user can open the cap by pressing the flange against a second object such that the user can open and close the cap using only one hand.” is considered to be functional language. The prior art of Dziersk has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

    PNG
    media_image1.png
    289
    589
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    289
    589
    media_image1.png
    Greyscale

In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
Additional note:  Claim 8 is interpreted in light of claim 1 for the purpose of overcoming numerous grammatical error.
 
Regarding claim 9, the limitation “the container top can be opened without any hands of the user touching the lid, but rather where the container top can be opened by the user placing the flange of the lid over a projection and merely putting an amount of pressure in a downward direction, forcing the flange against the projection.” is considered to be functional language. The prior art of Dziersk has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Regarding claim 10, Dziersk discloses the base additionally comprises the orifice ridge (as annotate in claim 8), and where the lid additionally comprises the orifice stopper (as annotate in 

    PNG
    media_image2.png
    223
    477
    media_image2.png
    Greyscale

Regarding claim 11, Dziersk discloses the outside diameter of the orifice ridge (As shown in claim 10) is approximately the same size as the inside diameter (As shown in claim 10) of the orifice stopper, such that when the lid is pressed down upon the base, the orifice stopper is removably retained within the orifice ridge (Fig. 4).

Regarding claim 14, Dziersk discloses the flange has a flange shape, and the flange shape is selected from the group consisting of concave, sloped, beveled and tapered (Fig.1-4, 6; The outer diameter of the lid is larger than the bottom diameter which gives the flange a tapered shape).

Regarding claim 18, Dziersk discloses where the base additionally comprises an orifice ridge (See annotated fig. of claim 8) , and where the lid additionally comprises an orifice stopper (See annotated fig. of claim 8) , where the orifice ridge and the orifice stopper mate (Fig.4), where the orifice ridge is circular (Fig.4) , and has an outside diameter (Fig.4) , and where the orifice stopper is circular (Fig.4), and outside diameter of the orifice ridge is approximately the same size as the inside diameter of the orifice stopper (Fig.4) where the flange is concave in shape (Fig.1-4,6).

    PNG
    media_image2.png
    223
    477
    media_image2.png
    Greyscale

The limitation “the lid is pressed down upon the Base, the orifice stopper is removably retained within the orifice ridge” is considered to be functional language. The prior art of Dziersk has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Regarding claim 19, Dziersk discloses the flange has a flange shape, and the flange shape is selected from the group consisting of concave, sloped, beveled and tapered (Fig.1-4,6; (Fig.1-4,6; The outer diameter of the lid is larger than the bottom diameter which gives the flange a tapered shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7, 12, 13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziersk (20120080450) .
Regarding claim 2, Dziersk discloses the flange is flat (Fig.1-4, 6) and there is a flange angle between the lid top surface and the flange. However, Dziersk does not explicitly discloses the flange angle is less than 45 degrees. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a flange angle is less than 45 degrees because Applicant has not disclosed a specific set of angle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the mechanism of Dziersk and applicant’s invention, to perform equally well with either the [specific shape] of the flange angle  of Dziersk or the claimed flange angle because both types of flange angle would perform the same function of allowing the user to open the container without touching the lid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a flange angle in Dziersk flange that is less than 45 degrees because such a modification would have been a mere design consideration which fails to patentably distinguish over Dziersk.
See MPEP § 2144.04(IV)


The limitation “the container top can be opened without any hands of the user touching the lid.” is considered to be functional language. The prior art of Dziersk has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Regarding claim 4, Dziersk discloses, he hinge allows the lid to vertically rotate away from the base by at least 90 degrees (Fig.1-4, 6)
The limitation “the container top can be opened without any hands of the user touching the lid, but rather where the container top can be opened by the user placing the flange of the lid over a projection and merely putting an amount of pressure in a downward direction, forcing the flange In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Regarding claim 5, Dziersk discloses a flange with an outer portion (The upper portion of the flange) and an inner portion (the lower portion of the flange) except for a flange outer portion radius is at least 10% greater than a flange inner portion radius. It would have been an obvious matter of design choice to have a flange outer portion radius is at least 10% greater than a flange inner portion radius, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Applicant has not disclosed any criticality pertain to the specific measurement of the radius.   One of ordinary skill in the art, furthermore, would have expected the mechanism of Dziersk and applicant’s invention, to perform equally well with either the [specific shape] of the flange radius  of Dziersk or the claimed flange radius because both types of flange radius would perform the same function of allowing the user to open the container without touching the lid while providing an improved ergonomic feel while opening the lid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a flange outer portion radius is at least 10% greater than a flange inner portion radius because such a modification would have been a mere design consideration which fails to patentably distinguish over Dziersk.


The limitation “to position the lid for easy opening.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.

Regarding claim 7, Dziersk discloses the claimed invention with the flange (as annotated in claim 1) with an outer and inner portion except for the flange outer portion concave radius is between 8" and 12", and the flange inner portion radius is between 6" and 8". It would have been an obvious matter of design choice to have flange outer portion concave radius is between 8" and 12", and the flange inner portion radius is between 6" and 8", since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Applicant has not disclosed any criticality pertain to the specific measurement of the flange radius.   One of ordinary skill in the art, furthermore, would have expected the mechanism of Dziersk and applicant’s invention, to perform equally well with either the [specific shape] of the flange radius  of Dziersk or the claimed flange radius because both types of flange radius would perform the same function of allowing the user to open the container without touching the lid while providing an improved ergonomic feel while opening the lid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a flange outer 

Regarding claim 12, Dziersk discloses the claimed invention wherein a lid lower diameter and a lid upper diameter except for the lid lower diameter is at least 10% less than the lid upper diameter. 

    PNG
    media_image3.png
    223
    429
    media_image3.png
    Greyscale

It would have been an obvious matter of design choice to have the lid lower diameter is at least 10% less than the lid upper diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Applicant has not disclosed any criticality pertain to the specific measurement of the diameter.   One of ordinary skill in the art, furthermore, would have expected the mechanism of Dziersk and applicant’s invention, to perform equally well with either the [specific shape] of the lid diameter of Dziersk or the claimed lid diameter because both types of lid diameter would perform the same function of allowing the user to open the container without touching the lid while providing an improved ergonomic feel while opening the lid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the lid lower diameter is at least 
Regarding claim 13, Dziersk discloses the claimed invention with a flange that is flat (Fig. 1-4,6) and there is the flange angle between the lid top surface and the flange except for the flange angle is between 15 degrees and 45 degrees.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a flange angle is between 15 degrees  and 45 degrees because Applicant has not disclosed a specific set of angle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the mechanism of Dziersk and applicant’s invention, to perform equally well with either the [specific shape] of the flange angle of Dziersk or the claimed flange angle because both types of flange angle would perform the same function of allowing the user to open the container without touching the lid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a flange angle in Dziersk flange that is between 15 degrees and 45 degrees because such a modification would have been a mere design consideration which fails to patentably distinguish over Dziersk.

Regarding claim 15, Dziersk discloses the flange has a concave in shape, and where the concave surface has a radius except for where the radius is 2" or greater. It would have been an obvious matter of design choice to have a radius of 2", since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Applicant has not disclosed any criticality pertain to the specific measurement of the radius.   One of ordinary skill in the art, furthermore, would have expected the mechanism of Dziersk and applicant’s invention, to perform equally well with either the [specific shape] of the flange curvature 

Regarding claim 16,  Dziersk discloses the flange (as annotated in claim 1)  is concave in shape (Fig.1-4,6)  and a flange outer portion near the ring is less concave that a flange inner portion (as the flange come close the upper portion of the base , it becomes more perpendicular with respect to the flat surface of the top of the lid)  near the lid bottom surface, thereby presenting a flattened target ( The upper portion of the flange has greater surface compare to the lower portion).  
The limitation “to position the lid for easy opening.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.

Regarding claim 17, Dziersk discloses the flange outer portion has the flange outer portion circumference (See annotated fig. below) and the flange inner portion has the flange inner portion circumference (See annotated fig. below) except for the flange outer portion circumference is at least 10% greater than the flange inner portion circumference.

    PNG
    media_image4.png
    226
    421
    media_image4.png
    Greyscale

It would have been an obvious matter of design choice to have the flange outer portion circumference is at least 10% greater than the flange inner portion circumference, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Applicant has not disclosed any criticality pertain to the specific measurement of the diameter.   One of ordinary skill in the art, furthermore, would have expected the mechanism of Dziersk and applicant’s invention, to perform equally well with either the [specific shape] of the flange inner and outer diameter of Dziersk or the claimed flange inner and outer circumference because both types of flange circumference would perform the same function of allowing the user to open the container without touching the lid while providing an improved ergonomic feel while opening the lid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the flange outer portion circumference is at least 10% greater than the flange inner portion circumference because such a modification would have been a mere design consideration which fails to patentably distinguish over Dziersk.

Regarding claim 20,  Dziersk discloses the flange (as annotated in claim 1)  is concave in shape (Fig.1-4,6)  and a flange outer portion near the ring is less concave that a flange inner portion (as the flange 
The limitation “to position the lid for easy opening.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
However, Dziersk does not explicitly discloses the flange outer portion circumference is at least 15% greater than the flange inner portion circumference.
It would have been an obvious matter of design choice to have the flange outer portion circumference is at least 15% greater than the flange inner portion circumference, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Applicant has not disclosed any criticality pertain to the specific measurement of the diameter.   One of ordinary skill in the art, furthermore, would have expected the mechanism of Dziersk and applicant’s invention, to perform equally well with either the [specific shape] of the flange inner and outer circumference of Dziersk or the claimed flange inner and outer circumference because both types of flange circumference would perform the same function of allowing the user to open the container without touching the lid while providing an improved ergonomic feel while opening the lid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the flange outer portion circumference is at least 15% greater than the flange inner portion circumference because such a modification would have been a mere design consideration which fails to patentably distinguish over Dziersk.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cesare (US 20170297780) discloses a wide lip lid that is capable of being opened using one hand. 
Van (US 8813982) discloses a wide lip lid wherein there is a concave shape on the flange and the flange is placed in between the upper and the bottom surface of the lid. 
Seo (US 20060255078) discloses a concave shaped housing for a closure system. 
Renz (US 20200359816) incorporates the use of concave shape on container body for ergonomic purpose. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/               Examiner, Art Unit 3736